Citation Nr: 1451398	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had military service from February 1969 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Board remanded the issue for additional evidence and an addendum opinion to the August 2012 VA examiner's opinion.  The appeal has been returned to the Board for further adjudication.  


FINDING OF FACT

The most probative, competent, and credible evidence shows that the Veteran's currently manifest cervical spine disability did not have its onset in service and is not otherwise related to his period of active duty, including the in-service fall off a truck; arthritis of the cervical spine was not clinically manifest within one year of discharge.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2009, December 2009, and June 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2014).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2014).  

Moreover, service connection will also be presumed for chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran asserts service connection for a cervical spine disability as directly related to his period of active service.  Specifically, he contends his currently diagnosed multi-level degenerative disc disease of the cervical spine is the direct result of a 1969 in-service fall off the back of a truck.  Initially, the Board notes that the Veteran's service treatment records are unavailable for review, and the RO has conceded the Veteran's fall in service from a truck.  

In a September 2009 statement, the Veteran reported that after the incident where he fell off the truck his neck hurt "quite a lot," but he "shrugged it off."  He stated he had pain and neck stiffness for several days after the fall but could not recall whether or not he sought treatment in service for the injury.  He also reported that he had no other issues with his neck until his injury in November 2005.  

The Veteran's post-service treatment records are replete with reports of treatment for neck pain.  The Veteran is currently diagnosed with a cervical spine disability; specifically he has a diagnosis of cervical degenerative disc disease.  

VA treatment records show that the Veteran began receiving treatment through the VA in 2008.  At that time the Veteran reported a history of neck pain dating back to November 2005, the date of his slip and fall on ice.  The Veteran reported receiving treatment from a VA doctor, Dr. A., in 2005.  He stated that Dr. A., after reviewing an MRI scan, told him that the 2005 injury exacerbated a pre-existing condition that was much older than 2005.  However, there is no evidence of this treatment note in the Veteran's VA treatment records.  In June 2012, based on a Board remand instruction, the Appeals Management Center (AMC) sent the Veteran a letter asking him to submit a statement from Dr. A. in support of his claim.  In a statement later that same month, June 2012, the Veteran notified the Milwaukee RO that if they wished an opinion concerning his cervical spine disability that they should contact Dr. S., who was reported as also having treated the Veteran at the VA Medical Center (VAMC) in Minneapolis, Minnesota.  In July 2012, the AMC received from the Milwaukee RO the Veteran's June 2012 statement and a VA progress note, dated in June 2012, authored by Dr. S.  Dr. S. noted that she had been requested to provide a "written opinion regarding [the Veteran's] cervical spine disease."  Dr. S. discussed clinical findings regarding the Veteran's disability but did not otherwise address the etiology of the Veteran's disability.  In September 2012, the AMC contacted Dr. S. via email and requested an opinion concerning the Veteran's neck disability.  In December 2012, Dr. S. provided a statement regarding the Veteran's treatment at the Minneapolis VA since 2010.  She stated it was a chronic condition.  She noted that the Veteran sustained a fall while in service and it was possible that his neck condition stemmed from that fall, however it was impossible to say with complete certainty.  She went on to say that any injury or trauma can produce degenerative arthritis later in life, and may not cause symptoms for years.  Lastly she stated that arthritis is also common with the aging process.  Again, this statement, while addressing the Veteran's current condition, stating that it was possible that the Veteran's current neck disability stemmed from the in-service fall off a truck is not an adequate opinion.  Furthermore, her statement suggested his current condition could be due to age.  

The record also contains records from Gosso-Waidelich Chiropractic that reflect the Veteran's complaints and treatment for neck pain as early as December 1996.  An x-ray of the cervical spine at that time was unremarkable for fracture or pathology; there were, however, findings of hypolordosis and flattening of the cervical spine.  The Veteran was seen again for chiropractic treatment in November 2005 following a slip and fall accident caused by icy conditions.  The Veteran was treated for localized pain and tenderness over the right elbow and the right cervical/dorsal region.  

Additionally, the Veteran submitted as evidence a January 2007 letter from an insurance company regarding the neck injury from the 2005 slip and fall.  In the letter the insurance company referred to the Veteran's neck injury as an exacerbation of a chronic neck condition Mr. [redacted] has had for years.  The statement suggests that the 2005 injury, which was subject to a lawsuit, stems from a pre-existing injury.  However, the insurance company is not a medical provider and the inference is not probative evidence of a nexus between the 2005 injury and the in-service injury.  

The Veteran has been afforded several VA examinations in connection with his claim.  At a February 2010 VA examination, the Veteran reported the in-service injury, and stated that he continued his normal duties without seeking medical evaluation or treatment, that his neck was back to normal in about one week, and that he had no neck problems at the time of discharge.  The Veteran also reported that he began having neck pains in the late 1970's and sought treatment from chiropractors on an intermittent basis through the 1980's.  There are no treatment records for this time period.  The Veteran also reported that he began receiving SSDI for neck problems in 2008.  After review of the record, the examiner diagnosed cervical spine multilevel degenerative disc disease.  The examiner opined the Veteran's spine condition was less likely as not caused by or the result of military service.  The rationale provided was that the Veteran received no medical evaluation treatment in-service, that there is no documentation of treatment for the Veteran's neck until 25 years after military service, that the Veteran had an intervening neck injury in 2005, and that his cervical spine degenerative disc disease was within the range of normal for his age and likely a result of age-related degenerative change.  

At an August 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the cervical spine.  The examiner opined that it was less likely than not that the Veteran's neck condition was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that the Veteran's STR's were silent regarding an in-service injury.  The examiner went on to state that the cervical vertebral degenerative changes were inflammatory in nature and advanced with age.  This examination was found to be inadequate in light of the examiner stating that the injury was not in the Veteran's STR's when the STR's were already noted to be unavailable, and the in-service injury was also conceded by the RO.  

As a result of the examiner's statements in the August 2012 VA examination regarding STR's and lack of evidence of an in-service injury, in April 2014, the Board remanded the issue for an addendum opinion in which the examiner was instructed to accept as true that the Veteran did suffer a fall from a truck during service.  In April 2014, another VA opinion was provided.  After a thorough review of the evidence, the VA examiner opined that it was less likely than not that the Veteran's cervical spine disability had its onset during service or was otherwise related to service.  The rationale provided was multifaceted.  First, the examiner addressed the fact that in 2009, the Veteran reported that after the 1969 in-service injury his neck hurt but eventually resolved, and that he had no subsequent issues with his neck until the accident in 2005.  The examiner stated that it is likely that severe or persistent symptoms would have led to medical evaluation, including x-rays, and would have required treatment.  The examiner went on to state that having the pain resolve in a relatively brief period of time without requiring medical treatment was strongly suggestive of a soft tissue injury such as a muscle strain type injury and/or a contusion.  Noting that a significant injury to the bones of the spine would not likely resolve so quickly and completely.  The examiner also went on to state that the Veteran's recollection of having had no additional neck pain until 2005, 35 years after discharge, strongly argues against the presence of a prior significant injury since it would be unlikely that such a condition would remain quiescent for that long.  Lastly, the examiner addressed the fact that the Veteran's post-service treatment notes show that the Veteran reported that his neck pain began following the slip and fall injury in 2005.  The post-service treatment notes do not contain any references to a previous neck injury during service, or that his current symptoms were due to a prior injury.  

Based on the evidence of record, the Board finds the most probative and persuasive evidence, consisting of the VA examination reports, and particularly the April 2014 opinion, shows that the Veteran's currently manifest cervical spine disability was not due to his military service, including the in-service fall off a truck.  Winsett v. West, 11 Vet. App. 420 (1998).  The April 2014 medical opinion was rendered after a thorough and complete review of the Veteran's claims file, including VA and private medical records, SSA records, and lay statements, and  the Board has accorded it significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).

Furthermore, the Veteran's lay statements in this case are found to be contradictory regarding the continuity of neck symptoms following his period of active service.  The Veteran reported in the above-noted September 2009 statement that after service he had had no subsequent issues with his neck until the slip and fall injury in November 2005.  Likewise, in a Social Security Administration (SSA) report of medical examination, dated in October 2008, the Veteran reported problems with his neck since his November 2005 fall.  However, in a report of February 2010 VA examination, the Veteran was noted to report that he first began having neck pains in the late 1970s and started to see a chiropractor in Murray, Wisconsin.  He was also noted to report that he had been told by a doctor in the 1980s that he had arthritis based on an X-ray study.  Thereafter, in a VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in May 2011, the Veteran reported pain and mobility issues associated with his neck dating back to his period of active military service.  

Consequently, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has at times asserted continued neck pain since his discharge from service, he has frequently reported he was symptom free until the 2005 neck injury.  He did not report any difficulties at the time of the accident or upon separation examination, and the medical records do not denote treatment for cervical spine complaints until at the earliest 1996, through private sources, and 2008, through the VA system, more than 25 years after the Veteran's discharge from active duty.  A prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the absence of any complaints of neck pain in service or in the immediate years following discharge, together with repeated statements by the Veteran that his neck pain after the accident resolved after about a week and that he had no further problems until the 2005 injury, are against the Veteran's claim for service connection.  See also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds that the evidence does not support a finding of continuity of symptomatology following the in-service fall off a truck as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

In sum, the preponderance of the evidence is against the claim.  The evidence does not show that it is at least as likely as not that a cervical spine disability was incurred in service or manifested to a compensable degree within one year following separation from service.  Consequently, the Board concludes that service connection for a cervical spine disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


